Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 12/8/2020 has been entered.  An action on the RCE follows.

Summary of claims

3.	Claims 1-7 are pending, 
	Independent Claim 1 is amended,
	Claim 1 is independent claim,
Claims 1-7 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks pages 5-7, filed 11/9/2020, have been fully considered but are not persuasive.
	Applicant argued in pages 5-6 that the cited references did not teach amended features in claim 1, because the instant application is using a portable wireless data transfer and display device, e.g., a cellular phone, and in Larschan, it is a permanently 
	Applicant argued in pages 6-7 that Examiner did not review the claimed invention as whole by citing the combination of Larschan and Gompert to teach the feature of “generating driver score report.”  Examiner respectfully disagrees.  Larschan and Gompert are in analogous art because they are in the same field of endeavor, collecting, communicating, analyzing and displaying vehicle data and driver data. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Larschan using the teachings of Gompert to expressly include processing and presenting driver score based on the collected data.  It would provide Larschan’s fleet data management system with the enhanced capability of providing more detailed information regarding driver performance data so determination would be made based on accurate data.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


5.	Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradley Larschan et al (US Publication 20070050108 A1, hereinafter Larschan), and in view of Jeff Gompert et al (US Publication 20130332004 A1, with provisional application No. 61656527 filed 6/7/2012, hereinafter Gompert; Note: paragraph numbers and figure numbers cited in Gompert refer to paragraph numbers and figure numbers in provisional application No. 61656527).

As for independent claim 1, Larschan discloses: A fleet management system ([0015], various inputs and output for interfacing with a driver of the vehicle, a host server (typically located at the fleet carrier), authorities, a vehicle mileage sensing system), comprising: (i) a data acquisition device that is mounted inside a vehicle and is electronically connected to a diagnostic port of an engine control module (ECM) of the vehicle via an input cable which electronically connects to a mating connector of the ECM within the vehicle ([0007], the operating data is recorded with an on-board recorder that is hard-wired to a data bus, for example, an engine control module, of the vehicle, coupled to a vehicle mileage sensing system, and linked to a global navigation satellite system), wherein the data acquisition device determines a communication protocol ([0150], [0155], [0156], using Bluetooth as the communication protocol) to use for communication with the ECM in part by detecting one or more of a configuration of the mating connector of the ECM or the configuration of a converter that is attached to the input cable that connects to the ECM ([0007], the operating data is recorded with an on-board recorder that is hard-wired to a data bus, for example, an engine control module, of the vehicle, coupled , and wherein the data acquisition device captures vehicle data associated with the vehicle via the ECM and wirelessly communicates the vehicle data to a portable wireless data transfer and display device via a first short-range wireless communication component embedded within the data acquisition device ([0019], [0034], [0039], [0114], transferring and processing data through cellular telephone connection, cellular telephone network; [0054], electronically transferring data over a wireless connection including one or more of a Bluetooth connection, and an infrared connection, or using a portable memory device); (ii) the portable wireless data transfer and display device that includes: a user interface (Fig. 2, driver interface 240); a display (Fig. 1, a front view of a display); a second short-range wireless communication component ([0054], electronically transferring data over a wireless connection including one or more of a Bluetooth connection, and an infrared connection, or using a portable memory device); a long-range wireless communication component ([0054], electronically transferring data over a wireless connection including one or more of a WIFI connection); a memory configured to store instructions (Fig. 2, memory 210); a processor communicatively coupled with the memory (Fig. 2, CPU 305), the processor configured to execute the instructions to: input driver information of a driver associated with the vehicle on the user interface (Fig. 5, step 505, driver and vehicle identification and verification); receive, at the second short-range wireless communication component, the vehicle data from the data acquisition device via a short-range communication link, wherein the short-range communication link includes one or more of a Bluetooth, wireless Ethernet (WiFi), ZigBee, near-field communications (NFC), infrared (IrDA), or a block linear turbo equalization (BLTE) ([0054], electronically transferring data over a wireless connection including one or more of a Bluetooth connection, and an infrared connection, or using a portable memory device); store the vehicle data received from the data acquisition device in the memory of the portable wireless data transfer and display device ([0010], interfacing with a portable memory device and importing data through the portable memory device or the wireless network); generate a driver summary electronic report by processing the vehicle data received from the data acquisition device and the driver information input on the user interface ([0125], a summary of data report is processed and displayed); present on the display of the portable wireless data transfer and display device at least one of: the vehicle data, the driver information, or driver summary electronic report to the user via the display ([0125], a summary of data report including vehicle operating data, driver data is processed and displayed); and transmit, via the long-range wireless communication component, the vehicle data, the driver information, and the driver summary electronic report to a remote network device over a wireless network ([0054], electronically transferring data over a wireless connection including one or more of a WIFI connection, a Bluetooth connection, and an infrared connection, or using a portable memory device); and (iii) the remote network device that receives the vehicle data, the driver information, and the driver summary electronic report from the portable wireless data transfer and display device over the wireless network ([0054], electronically transferring data over a wireless 
Further, Larschan discloses transferring and processing fleet management data using cellular telephone network ([0019], [0034], [0039], [0114]) but does not expressly disclose using a portable device to process and display data, Gompert expressly discloses: a portable wireless data transfer and display device (Gompert Provisional Application No. 61656527: [0108], using a mobile device, for example, a smartphone to process and display data).
Larschan and Gompert are in analogous art because they are in the same field of endeavor, collecting, communicating, analyzing and displaying vehicle data and driver data. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Larschan using the teachings of Gompert to expressly include using smart phone to process and display data.  It would provide Larschan’s fleet data management system with more flexibility to communicate data.
Furthermore, Larschan discloses collecting, analyzing and display vehicle data and driver data (Abstract) but does not expressly disclose generating driver score report, Gompert discloses: wherein the remote network device: processes the vehicle data and the driver information into an electronic driver scorecard with a network processor of the remote network device (Gompert Provisional Application No. 61656527: [0048], [0050], determining a safety score for the current driver based at least partially on the vehicle data record; [0214], safety report includes the calculated score; [0216], “grading report,” “green report” that grades driver performance as it , wherein the electronic driver scorecard is modifiable based on a set of selected safety and efficiency criteria (Gompert Provisional Application No. 61656527: [0104], performing vehicle data management, driver performance and safety data management, [0113] the vehicle data manager collects information about driver behavior and/or performance, and sends the information, for example alerts about overforce or overspeed conditions, to the enterprise user, alerts about driver performance issues or safety concerns may also be sent to a user via a mobile device; [0192], may edit time range in the report query; [0219], permit a user to edit values); and displaying the electronic driver scorecard  based on the set of selected safety and efficiency criteria (Gompert Provisional Application No. 61656527: [0214], safety report includes the calculated score; [0216], “grading report,” “green report” that grades driver performance as it relates to speed, forces, throttle position, oxygen sensor values, and idle time). 
Larschan and Gompert are in analogous art because they are in the same field of endeavor, collecting, communicating, analyzing and displaying vehicle data and driver data. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Larschan using the teachings of Gompert to expressly include processing and presenting driver score based on the collected data.  It would provide Larschan’s fleet data management system with the enhanced capability of providing more detailed information regarding driver performance data so determination would be made based on accurate data.

wherein the driver summary electronic report includes the driver's hours of service (HOS) information (Abstract, creating an hours of service log). As for dependent claim 3, Larschan further discloses: alter one of the driver information or the driver summary electronic report via the user interface of the portable wireless data transfer and display device that affects the driver's HOS information ([0031], alerting a driver is not in compliance with applicable hours of service laws or regulations). 
As for dependent claim 4, Larschan further discloses: the data acquisition device further includes a global positioning system (GPS) receiver that receives signals from GPS satellites to determine a location of the vehicle ([0007], the operating data is recorded with an on-board recorder that is hard-wired to a data bus, for example, an engine control module, of the vehicle, coupled to a vehicle mileage sensing system, and linked to a global navigation satellite system). As for dependent claim 5, Larschan-Gompert further discloses: the data acquisition device further includes an accelerometer to detect one or more of a movement of the vehicle, acceleration, deceleration, braking, or lane changes of the vehicle, and store the detected information as the vehicle data in a computer readable memory component of the data acquisition device (Larschan: [0056], the vehicle mileage sensing system includes a speed sensor and a vehicle odometer; Fig. 2, data is . As for dependent claim 6, Gompert further discloses: the electronic driver scorecard is one or more of an overall numeric rating or an alphanumerical rating (Gompert Provisional Application 61656527: [0048], determining a safety score for the current driver; [0198], the overspeed report may summarize the total number, duration, and distance of overspeeds). 
As for dependent claim 7, Larschan-Gompert further discloses: the set of selected safety and efficiency criteria are selected from a group consisting of: a fuel analysis (Larschan: Abstract, a fuel tax log; Gompert Provisional Application 61656527: [0212], fuel report), a speed analysis (Larschan: [0056], a speed sensor and a vehicle odometer; Gompert Provisional Application 61656527: [0101], a report showing vehicle speed, engine speed, ignition, left turn, right turn, brake activation, spotter switch activation, reverse activation, emergency light activation, siren activation), a speeding analysis (Gompert Provisional Application 61656527: Fig. 11, overspeed report), an accident analysis (Gompert Provisional Application 61656527: [0102], vehicle accident analysis], a violations analysis (Larschan: [0136], traffic violations and high risk driver data; Gompert Provisional Application 61656527: [0109], safety violations), a hard brake analysis, a high-speed brake analysis, an idle analysis, a regulatory compliance analysis (Larschan: Abstract, indicating to the driver whether the driver is , an hours of driving analysis (Larschan: Abstract, an hours of service log), a vehicle maintenance analysis (Gompert Provisional Application 61656527: [0082], vehicle maintenance data and vehicle safety performance data), a cargo maintenance analysis, a corporate rule compliance analysis, a delivery history analysis (Gompert Provisional Application 61656527: [0234], driver’s driving history data), or a delivery time analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Hua Lu/
Examiner, Art Unit 2171